Citation Nr: 0614055	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  95-32 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for headaches on a 
direct or secondary basis.

2.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat
INTRODUCTION

The veteran had active military service from November 1968 to 
September 1971 and from January 1991 to April 1991.  This 
case comes to the Board of Veterans' Appeals (Board) from a 
July 1994 rating decision and was remanded in June 2004.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's current headaches are related to active 
duty or to any service-connected disability.

2.  The preponderance of the evidence is against a finding 
that the veteran currently has PTSD, or that his current 
depression is related to active duty or to any service-
connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches, on a 
direct or secondary basis, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005). 

2.  The criteria for service connection for a psychiatric 
disability, to include PTSD, are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  

Service incurrence will be presumed for organic disease of 
the nervous system (which arguably include headaches) and for 
psychoses, if either is manifested to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

I.  Headaches

In June 2004 the Board denied presumptive service connection 
for headaches as due to an undiagnosed illness incurred as a 
result of service in the Southwest Asia theater of 
operations, under 38 C.F.R. § 3.317.  The question remains as 
to whether service connection for headaches is warranted on 
another basis.

In January 1970 (during the veteran's first period of active 
duty), he sought outpatient treatment for a four-day history 
of bifrontal headaches.  These symptoms apparently started 
when he was recovering from an upper respiratory infection, 
although he also related his headaches to the recent loss of 
eye glasses (they had broken and were presently being 
repaired).  Finally, the veteran reported having a history of 
sinus problems.  Physical examination was within normal 
limits. The impression was probable sinus headaches.  At his 
September 1970 separation examination, there were no 
complaints or findings of headache.  The veteran's April 1991 
separation examination also revealed no complaints or 
findings of headache.  

At a January 1994 Persian Gulf Registry examination, the 
veteran reported a one-and-a-half year history of headaches 
(described as pain over his left eye with radiation to the 
right eye).  At a July 2005 examination, he again stated that 
frontal headaches had started a month after he returned from 
Desert Storm.  Following the examination, a VA physician 
noted that the veteran did have a current headache 
disability.  He further wrote that 

[t]he C-file reveals that the [veteran's] 
onset of headaches began months after 
returning from Desert Storm.  However, 
the [veteran's] confirmation of his past 
medical history was difficult to elicit.  
The determination of the onset of the 
headaches, being a month after returning 
from Desert Storm, and in light of the 
fact that the veteran has an increase in 
the headaches during times of stress, the 
headaches are at least as likely [as] not 
related to his military service.

While its language is seemingly favorable, this etiology 
opinion actually has no probative value because it is based 
on an inaccurate factual premise.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993).  Nothing in the record reflects 
that the veteran actually sought treatment for or complained 
of headaches in the months after his April 1991 separation 
from active duty.  Indeed, on a VA Form 21-526 (Application 
for Compensation) submitted in July 2001, he did not 
reference having any headaches.  In fact he did not report 
having headaches in a clinical setting until his January 1994  
Gulf War Registry examination (nearly 3 years after 
separation).  The preponderance of the evidence is against 
the claim for service connection for headaches on a direct 
basis.

Service connection for headaches on a secondary basis is also 
not warranted.  While (following a February 1994 VA general 
medical examination) the veteran was diagnosed as having 
headaches most likely related to anxiety, he has not been 
service connected for any psychiatric disability (as detailed 
below).  At a September 1997 VA examination, he said he felt 
that his headaches were related to a service- connected 
neurological disability of the arms and hands and that the 
headaches worsened when he did physical activity with his 
hands.  Following the examination, however, the VA physician 
concluded that the cause of his symptoms (apparently 
including headaches) was unclear, but that they were not 
related to a neurological disorder.  

To the extent the veteran himself has suggested that his 
current headaches were first manifested during active duty or 
are secondary to any service-connected conditions, as a 
layman, he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The preponderance of the evidence is against the 
claim for service connection for headaches on a direct or 
secondary basis, and it is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Psychiatric disability to include PTSD

During the course of this appeal, the veteran has claimed 
that he has PTSD as a result of stressors he experienced 
during the Gulf War, or alternatively, that he has a 
psychiatric disability which is secondary a service-connected 
neurological disability of the arms.

The veteran has not been given a clear diagnosis of PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition as per 38 C.F.R. § 4.125, a link 
(established by medical evidence) between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor(s) occurred.  38 C.F.R. 
§ 3.304(f).

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  The 
DSM-IV provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

Following a February 1994 VA mental disorders examination the 
veteran was diagnosed as having major depressive episode, 
anxiety disorder (not otherwise specified), and alcohol 
dependence in remission.  However, the VA examiner also noted 
that the veteran had not described any specific traumas to 
which he had been exposed in service.  Despite the presence 
of many reported symptoms, the examiner felt that a diagnosis 
of PTSD could not be made without gathering information from 
his military records. Subsequently-dated VA outpatient 
treatment records reflect that the veteran was assessed by 
other medical professionals as having PTSD.  

At a July 2005 examination, a VA physician (who reviewed the 
claims folder) carefully detailed the veteran's psychiatric 
symptoms.  While the veteran reported feeling fear, 
helplessness, and horror during the Gulf War, he denied 
current "re-experiencing."  He said he was in control of 
his memories and did not have bad dreams or distressing 
recollections.  In any case, the VA examiner concluded that 
while the veteran "has symptoms of posttraumatic stress [. . 
.] he does not current meet [the] criteria for [PTSD] as 
written in the DSM-IV . . . ."  

The Board finds that the July 2005 VA examination report 
(primarily because it specifically discussed DSM-IV and was 
based on actual review of the claims folder, including all 
the pertinent treatment records) is more probative concerning 
the nature and diagnosis of the veteran's psychiatric 
disability, as compared to the outpatient treatment records.  
The preponderance of the evidence is that the veteran does 
not have a diagnosis of PTSD made in accordance with the 
criteria set forth in 38 C.F.R. § 4.125, and for this reason 
service connection for PTSD is denied.  38 U.S.C.A. § 5107.

As to service connection for a psychiatric disability other 
than PTSD, the Board notes that no psychiatric complaints or 
findings were made at the veteran's October 1968 enlistment 
examination.  In November 1968, he was seen for pain in his 
right upper quadrant, gasping for air during exercise, and 
enuresis.  He stated that he had enlisted because he had not 
been getting along with his parents, and asked if he could 
get a medical discharge.  He was noted to be naïve and very 
immature, but examination was negative and no psychiatric 
findings were made.  His psychiatric separation examination 
in September 1971 was normal.  

At his December 1973 examination for enlistment in the 
National Guard, the veteran reported a history of occasional 
anxiety problems (although he was not taking any medication 
for this problem at that time).  Psychiatric examination was 
normal, however.  The remaining National Guard and active 
duty medical records are negative for any psychiatric 
complaints or findings.  The first post-service indication of 
a psychiatric disability ("rule out PTSD") is found on a VA 
outpatient record dated in December 1993, over two years 
after the veteran's discharge from active duty in April 1991.

At his most recent VA psychiatric examination, the veteran 
was diagnosed as having depression, which the examiner felt 
was due to low back pain arising from an alleged injury 
during the veteran's National Guard duty.  Yet the veteran is 
not service connected for any low back condition (so service 
connection on a secondary basis is not appropriate), nor has 
any medical professional related his current depression to 
either period of active duty.  

To the extent the veteran himself has suggested that his 
current depression was manifested during his active duty or 
is secondary to any service-connected conditions, as a 
layman, he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The preponderance of the evidence is against the 
claim for service connection for a psychiatric disability 
other than PTSD, and it must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In an April 2003 letter, the RO clearly advised the veteran 
of the first, second, and third elements required by 
Pelegrini II.  He has never been explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claims.  However he has effectively been notified of the need 
to provide such evidence.  The April 2003 letter informed him 
that additional information or evidence was needed to support 
his claims and asked him to send the information or evidence 
to the RO.  In addition, a December 2003 supplemental 
statement of the case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes the "any evidence in 
the claimant's possession" language.  Under these 
circumstances the veteran has been adequately informed of the 
need to submit relevant evidence in his possession. 

The five elements of a claim for service connection include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case VA provided the veteran with notice of what type 
of information and evidence was needed to substantiate his 
claims for service connection, but did not provide him with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, there is no prejudice 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by December 2003 and readjudicated the 
claims in a January 2005 supplemental statement of the case.  

Service medical records (active duty and National Guard) as 
well as VA treatment records, are in the file, as is the 
transcript of a September 1995 local hearing.  The veteran 
underwent several VA examinations (and the reports of these 
examinations have been obtained and reviewed).  The veteran 
has not indicated that there are any outstanding records 
pertaining to his claim.  

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Therefore, the veteran is not prejudiced by the 
Board's adjudication of his claims.  
 





ORDER

Service connection for headaches, on a direct or secondary 
basis, is denied.

Service connection for a psychiatric disability, to include 
PTSD, is denied. 



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


